In the

    United States Court of Appeals
                For the Seventh Circuit
No. 18-2345

RISA STEGALL,
                                                 Plaintiff-Appellant,

                                 v.


ANDREW M. SAUL, Commissioner
of Social Security,
                                                Defendant-Appellee.


        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 14 C 00178 — Robert M. Dow, Jr., Judge.



 ARGUED SEPTEMBER 26, 2019 — DECIDED DECEMBER 4, 2019


   Before BAUER, MANION, and ST. EVE, Circuit Judges.
    BAUER, Circuit Judge. Risa Stegall applied and interviewed
for a service representative position with the Social Security
Administration (“SSA”) in 2010. Stegall claims she received
an offer of employment at the end of her interview. Stegall
subsequently disclosed her physical and mental disabilities,
2                                                     No. 18-2345

which she claims prompted the SSA to rescind the employ-
ment offer. The SSA denied offering Stegall a position, stating
it never extends offers of employment during interviews.
Instead, the SSA deemed Stegall not motivated for public
service due to her answers in the interview. The SSA preferred
two applicants over Stegall—one who had accepted another
position and one with a disability who accepted the position.
   Stegall filed an employment discrimination claim with the
SSA, claiming discrimination based on race and her mental and
physical disabilities. The SSA denied Stegall’s claim and she
appealed to the Equal Employment Opportunity Commission.
Stegall then filed a discrimination claim in the district court.
Prior to trial, Stegall dismissed her race and mental disability
discrimination claims. At trial, the jury found that Stegall had
a disability, that the SSA regarded her as having a disability,
and that the SSA failed to hire Stegall. However, the jury found
that even without her physical disability, Stegall would not
have been hired.
   Stegall appeals, claiming the jury verdict went against the
manifest weight of the evidence and that the court abused its
discretion in allowing certain evidence to be admitted. We
conclude that the district court did not commit reversible
errors and affirm.
                         DISCUSSION
    We uphold civil jury verdicts when supported by a reason-
able basis in the record. Pickett v. Sheridan Health Care Ctr., 610
F.3d 434, 440 (7th Cir. 2010). A party must move for judgment
as a matter of law under Federal Rule of Civil Procedure 50(a)
and renew the motion under Rule 50(b) after the jury’s verdict
No. 18-2345                                                       3

if the party wishes to preserve a sufficiency of the evidence
challenge to a civil verdict. Empress Casino Joliet Corp. v.
Balmoral Racing Club, Inc., 831 F.3d 815, 823, (7th Cir. 2016). The
court may grant a new trial if a timely Rule 59 motion is filed
and the court deems the motion sufficient. Fed. R. Evid. 59.
Failure to file a post-verdict motion constitutes a waiver of
sufficiency of the evidence challenges. Sanders v. Ill. Dep’t of
Cent. Mgmt. Servs., 530 Fed. Appx. 593, 595 (7th Cir. 2013).
   Stegall requests a new trial, claiming the jury verdict was
against the manifest weight of the evidence. In order to
preserve this argument on appeal, Stegall needed to move for
judgment as a matter of law and renew that motion after the
jury’s verdict. Stegall failed to file any motions and therefore
waived any sufficiency of the evidence challenges.
    Stegall also appeals the denial of two in limine motions. We
review in limine motions under an abuse of discretion stan-
dard. Carmody v. Bd. Of Trs. Of the Univ. of Ill., 893 F.3d 397, 407
(7th Cir. 2018). Unless required by justice, a jury verdict will
not be set aside, vacated, modified, or otherwise disturbed
based on an error in admitting or excluding evidence. Fed. R.
Civ. P. 61. Stegall claims the district court abused its discretion
in admitting irrelevant evidence. The Federal Rules of Evi-
dence lay out the pertinent relevancy analysis as “any ten-
dency to make a fact more or less probable than it would be
without the evidence and the fact is of consequence in deter-
mining the action.” Fed. R. Evid. 401. “The court may exclude
relevant evidence if its probative value is substantially out-
weighed by a danger of one or more of the following: unfair
prejudice, confusing the issues, misleading the jury, undue
delay, wasting time, or needlessly presenting cumulative
4                                                     No. 18-2345

evidence.” Fed. R. Evid. 403. An evidentiary ruling is reversible
only if it also affects a party’s substantial rights. Rogers v.
Chicago, 320 F.3d 748, 751 (7th Cir. 2003), overruled on other
grounds by Hill v. Tangherlini, 724 F.3d 965 (7th Cir. 2013).
    Stegall first objects to the admittance of her job application
to the Veterans Health Administration in 2015. In that applica-
tion, she denied having a disability or any physical limitations;
Stegall then underwent a physical examination and the physi-
cian’s assistant concluded she had no limiting conditions.
However, Stegall states her permanent physical disability
worsened between 2010 and 2015. Stegall further claims she
failed to list her disability for fear of discrimination and failing
to list her disability in 2015 is irrelevant to whether she had
a disability in 2010. The SSA disagreed, claiming that the
subsequent contradictory medical records should be explained
through testimony and are relevant to an adverse employment
discrimination claim. The district court found Stegall’s subse-
quent statements regarding her medical condition relevant as
to whether she was disabled at the time of the claimed discrim-
ination.
    Because one of the issues in this case is whether Stegall was
disabled in 2010, the admissibility of these subsequent contra-
dictory statements is determined by a standard relevancy
analysis. United States v. Hudson, 843 F.2d 1062, 1064 n.1 (7th
Cir. 1998). The district court properly followed the relevance
analysis, finding that subsequent medical evidence is relevant
regarding the question “of a claimant’s condition during that
period.” Halvorsen v. Heckler, 743 F.2d 1221, 1225 (7th Cir. 1984)
(citing Stark v. Weinberger, 497 F.2d 1092, 1097 (7th Cir. 1974)
(“It is also clear that a diagnosis of a claimant’s condition may
No. 18-2345                                                     5

properly be made even several years after the actual onset
of the impairment.”)). Both the application and the medical
professional’s opinion that Stegall had no physical limitations
bear on whether Stegall was disabled five years earlier. The
district court properly allowed the evidence.
    Finally, Stegall claims the district court improperly admit-
ted “irrelevant and prejudicial” evidence that the SSA hired
an applicant with a disability. Stegall proffers, “the Supreme
Court notes ‘the fact that one person in the protected class
has lost out to another person in the protected class is …
irrelevant’” while conveniently omitting the remainder of the
sentence “so long as he has lost out because of his age.” O’Connor
v. Consol. Coin Caterers Corp., 517 U.S. 308, 312 (1996) (discuss-
ing age discrimination bans limiting the protected class to a
certain age) (emphasis in original). Here, Stegall’s claim of
irrelevancy works so long as she lost out because of her
disability and no other probable reason. Stegall’s claim rests on
discriminatory intent based on disability and the SSA is
entitled to present relevant evidence to rebut this claim. While
the hired applicant’s disability status is not conclusive or
outcome determinative, it bears on the weight of the evidence
and is satisfied by the broad relevancy standard.
    In order to prevail on appeal, Stegall must show how
admitting evidence of the hired applicant’s disability status
prejudiced her substantial rights. A party “must show not only
that the district court erred, but also that the exclusion preju-
diced her ‘substantial rights’” in order to obtain relief from
an evidentiary ruling. Rogers, 320 F.3d at 751. “To meet that
threshold, a significant chance must exist that the ruling
affected the outcome of trial.” Maurer v. Speedway, LLC, 774
6                                                    No. 18-2345

F.3d 1132, 1135 (7th Cir. 2014) (citing Smith v. Hunt, 707 F.3d
803, 808 (7th Cir. 2013)).
    Stegall claims that the hired applicant’s disability status
prejudiced the outcome of the trial, yet she fails to show how
this evidence prejudiced her substantial rights. Therefore, we
assess the likelihood that this evidence affected the outcome of
the case. Upon review of the record, ample evidence supports
the jury verdict that the SSA’s hiring decision contained no
discriminatory motive. The hired applicant, with a bachelor’s
degree from Northwestern with academic honors and commu-
nity service efforts with the Greater Chicago Food Depository
and First Presbyterian Church of Evanston, was objectively
more qualified than Stegall. The hired applicant’s interview
answers clearly articulated her motivation and desire to work
for SSA while Stegall answered that she simply sought job
stability and eventual retirement.
    Stegall’s claim of discrimination fails to support a different
jury verdict even without the introduction of this relevant and
non-prejudicial evidence. The interviewer testified she was
highly motivated by the SSA’s work for disabled Americans.
She also testified about her son’s disability and the profound
impact that had on her family. The interviewer reiterated that
before extending an offer to anyone, the SSA requires a
complete suitability review, including a background check and
fingerprinting, contact with the applicant’s references, and
legal review.
    Regardless of the hired applicant’s disability, the record
remains remiss as to the SSA’s discriminatory intent. Stegall
fails to show how her substantial rights have been prejudiced
No. 18-2345                                                  7

by admitting this evidence. We agree with the district court
that whether the hired applicant was disabled is relevant as to
the issue of discriminatory intent.
                       CONCLUSION
    We find that the district court did not commit any revers-
ible errors and AFFIRM the verdict and judgment in favor of
defendant-appellee.